Citation Nr: 1443386	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-07-359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant is entitled to receive the Veteran's surviving spouse's aid and attendance disability benefit for March 2010, i.e., the month after she died, as an accrued benefit.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to October 1945.  He died in April 1977.  The Veteran's former surviving spouse died in February 2010.  The appellant is the Veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 action by the Regional Office (RO) San Juan, the Commonwealth of Puerto Rico. 

The Virtual VA paperless claims processing system includes documents that are pertinent to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.


FINDINGS OF FACT

1. The Veteran died in April 1977; E.E., his surviving spouse, died in February 2010.

2. At the time of her death, E.E. was receiving VA aid and attendance pension benefits; a final check in the amount of $643.00, for March 2010 mailed by VA was cancelled in June 2011.

3. Upon being advised of E.E.'s death, VA cancelled the check issued to her in March 2010.

4.  E.E. was properly paid aid and attendance pension benefits in January 2010.

5.  By operation of law, E.E.'s entitlement to aid and attendance pension benefits terminated effective the last day of the month before she died.  


CONCLUSION OF LAW

As a matter of law the appellant is not entitled to receive an aid and attendance pension benefits payment for March 2010, i.e., the month after E.E.'s death, as an accrued benefit.  38 U.S.C.A. §§ 5112, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 3.1003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required.

Analysis

The appellant contends that there are unpaid benefits due to the Veteran's former surviving spouse.  Specifically, on a VA Form 21-601, Application for Accrued Amounts Due A Deceased Beneficiary, the appellant notified VA of the death of E.E., the Veteran's former surviving spouse.  The appellant also listed expenses relating to medical treatment and burial service for E.E.

Section 5121 of title 38, United States Code defines accrued benefits as "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death . . . and due and unpaid."  38 U.S.C.A. § 5121(a) ; see also 38 C.F.R. § 3.1000.

The provisions of 38 C.F.R. § 3.1000 state that except as provided in 38 C.F.R. §§ 3.1001 and 3.1008, periodic monetary benefits to which a payee was entitled at death, and due and unpaid will, upon the death of such person, be paid as follows:  (2)  Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  In all other cases, only so much as the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.

The provisions of 38 U.S.C.A. § 5112, which address effective dates of reductions and discontinuances, provide that the effective date of a discontinuance of pension benefits by reason of the death of a payee shall be "the last day of the month" before death occurs.  38 U.S.C.A. § 5112(b)(1).  The implementing regulation, 38 C.F.R. § 3.500(g), also clearly states that a pension payee's benefits are to be discontinued effective the last day of the month before her death.

VA payment records show that a check in the amount of $643.00 was issued on March 1, 2010 and that this check was cancelled in June 2011.  

As noted above, the appellant notified VA that the Veteran's former surviving spouse died in February 2010.  

Although the Veteran's surviving spouse was alive throughout part of February 2010, governing VA law and regulation specify that as a matter of law any compensation benefits payable are to be discontinued effective the last day of the month before the payee's death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g). 

As E.E. died in February 2010, her VA pension benefits were discontinued effective the last day of January 2010.  Therefore, there was no entitlement to a benefit that was due and unpaid for the month of March 2010.  Consequently, under VA law there was no pension benefit due and owing to E.E. which may be paid to the appellant as an accrued benefit.


ORDER

Entitlement to receive aid and attendance pension benefits for the month after the Veteran's surviving spouse's death as an accrued benefit is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


